Citation Nr: 0630328	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for allergic hay fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1979, and had subsequent periods of active and inactive duty 
training (ACDUTRA & INACDUTRA) in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefit sought on appeal.

The issue of entitlement to service connection for a left 
knee disorder was remanded by the Board in October 2004 for 
further development.  The case was returned to the Board for 
review on the issue as outlined above.  In this regard, the 
Board notes that a hearing at the RO was conducted before the 
undersigned Veterans Law Judge in May 2006.  At that time, 
the only files available for review were "temporary" files, 
since the claims folders were located at the Board following 
completion of action requested in the October 2004 remand 
order.  (These files have since been associated together.)  
Based on information contained in the temporary folders, and 
following a pre-hearing conference with the veteran and his 
representative, the issue discussed at the hearing was 
confined to service connection for allergic hay fever.  
However, it is noted that the issue pertaining to the left 
knee disorder has been fully developed for appellate review 
and will also be addressed herein.

The issue of entitlement to service connection for allergic 
hay fever is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDING OF FACT

The evidence is evenly balanced as to whether the veteran's 
left knee disorder, first demonstrated many years after 
service, had its onset as a result of incidents which 
occurred during periods of active and reserve military 
service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the veteran's favor, a left 
knee disorder was incurred as a result of his military 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 
3.303, 3.306, 3.307, 3.309, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2001 and 
February 2002 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal is harmless in light of the favorable 
action taken with respect to this claim.  Such notice will be 
provided at the time the grant is effectuated by the RO and 
the evaluation and effective date assigned.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

The veteran's active duty medical records are negative for 
complaints, treatment, or diagnosis of a left knee disorder.  
His March 1979 separation examination showed normal clinical 
evaluation of the lower extremities.  There is no medical 
evidence of a left knee injury during the veteran's period of 
reserve service.  A Health Examination dated April 1991 
indicated that the veteran denied any prior history of knee 
injuries.  

MRI results of the left knee from Providence Health Systems 
dated June 2001 showed joint effusion, contusion of the 
posteromedial aspect of the tibial plateau, medial collateral 
ligament strain, and horizontal tear of the posterior horn of 
the medial meniscus.

An undated report from Alaska Regional Hospital showed the 
veteran reporting a history of knee pain which began a few 
months ago.  He described exquisite tenderness of the medial 
aspect of the knee without significant trauma.  He noted 
trauma in the past when he was in the service, where he did a 
significant amount of running and marching activities.  He 
denied prior significant trauma although he did have episodes 
where he had to jump from a large wall in numerous training 
courses.  

Records from Providence Alaska Medical Center show that the 
veteran underwent a left knee partial medial meniscectomy, 
arthroscopic in July 2001.  

At his November 2002 VA examination, the veteran indicated he 
did not remember any specific injury but remembered that he 
was treated for a swollen left knee in July of 1980 while on 
active duty for pentathlon training team.  This occurred 
after jumping off an 18 foot wall.  He stated he was treated 
by a corpsman with intermittent ice, massage, heat, and 
whirlpool and the use of an Ace bandage but no medications 
were prescribed.  The veteran reported intermittent pain 
since that incident.  After examination, the veteran was 
diagnosed with status post left medial meniscus removal, with 
minimal functional limitation.  It was the opinion of the 
examiner that the veteran's medial meniscus tear and thus 
subsequent removal was related to his period of active duty 
in the summer of 1980 and that also it was the opinion of 
this examiner that frequently medial meniscus tears occurred 
in an accumulative manner.

A September 2003 statement from Jeffery S. Moore, M.D., 
indicated that the veteran reported carrying around 100 pound 
ruck sacks on a regular basis with working as an infantryman 
and significant hiking and walking involved during his 
career.  The examiner noted on evaluation there were some 
early degenerative changes noted on x-rays with slight 
decrease in the joint space, degenerative type meniscus tear 
was noted previously and this etiology certainly could be 
conductive to this type of military work.  

At his January 2005 VA examination, the examiner noted that 
he did not find any service medical records from any period 
indicating treatment for or complaints of pain in the left 
knee or the right knee.  The veteran reported weeks of 
training where he marched or hiked 100 miles wearing heavy 
equipment.  He stated in July 1980 in the Marine Reserves he 
was training for a pentathlon and for marathon races which 
included going over obstacle courses and had a left knee 
injury.  The veteran indicated that a field corpsman looked 
at his knee.  The examiner noted he did not find service 
medical records that confirmed this injury or treatment for a 
left knee injury.  The examiner's diagnoses included status 
post partial medial meniscectomy, left knee with symptoms 
suggestive of degenerative arthritis of the medial 
compartment of the left knee and chondroclcinosis.  The 
examiner stated that the activities in service of physical 
training, obstacle courses, marching and hiking with heavy 
backpacks could contribute to meniscal degeneration, eventual 
meniscal tears and eventual arthritis of the knee joints.  He 
opined that it was more likely than not that the veteran's 
left knee condition began in active military service and 
while he was in the Reserves and with his alleged injury in 
July 1980.  

At his September 2005 VA examination, the examiner noted no 
history of acute injury to the left knee.  The veteran 
reported many years of marching and sports that gradually 
caused damage to the knee.  After examination, the examiner 
diagnosed decreased range of motion of the left knee both 
weight bearing and nonweight bearing.  X-rays in August 2003 
showed chondrocalcinosis; moderate sized enthesophyte of the 
patella at the insertion of the quadriceps femoris tendon.  
The examiner noted the veteran had not complied with newly 
ordered x-ray studies.

Criteria

The appellant's principal argument is that his left knee 
disorder had its onset during active duty, ACDUTRA, and 
INACDUTRA as a result of marching and sports.  It is noted, 
in this regard, that the veteran participated in marathons 
and other physically demanding activities both during service 
and thereafter.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  In addition, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
from an injury incurred or aggravated during inactive duty 
for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1131, 
1137, 5107; 38 C.F.R. § 3.303. Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty 
performed by members of the National Guard of any state.  38 
C.F.R. § 3.6(c)(3).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  A veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notations of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. 
§ 3.304(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

Analysis

After reviewing the evidence of record, it is concluded that 
the evidence is in equipoise on the issue of whether the 
veteran's left knee disorder had its onset as a result of 
military service.  A review of the records to include the 
reserve training medical records do not show complaints or 
treatment for any knee condition and do not show the 
occurrence of a left knee injury in July 1980.  A Health 
Examination dated April 1991 indicated that the veteran 
denied any prior history of knee injuries.  Furthermore, a 
left knee disorder was not documented until 2001, many years 
after separation from active duty service.

On the other hand, the November 2002 VA examiner opined that 
the veteran's medial meniscus tear and subsequent removal was 
related to his period of active duty in the summer of 1980, 
without noting any actual medical records which evidenced 
treatment for an injury in 1980.  It appears that the VA 
examiner's opinion was based on a consideration of the 
veteran's strenuous physical activities during service, and 
his history of developing symptoms as a result thereafter.

Dr. Moore in September 2003 stated that the veteran's left 
knee disorder certainly could be consistent with the 
veteran's report of carrying around a 100 pound rucksack and 
significant hiking and walking.  

At his January 2005 VA examination, the examiner noted that 
he did not find any service medical records from any period 
indicating treatment for or complaints of pain in the left 
knee or the right knee.  The veteran reported weeks of 
training where he marched or hiked 100 miles wearing heavy 
equipment.  He stated in July 1980 in the Marine Reserves he 
was training for a pentathlon and for marathon races which 
included going over obstacle courses and had a left knee 
injury.  The veteran indicated that a field corpsman looked 
at his knee.  The examiner noted he did not find service 
medical records that confirmed this injury or treatment for a 
left knee injury; however, he opined that it was more likely 
than not that the veteran's left knee condition began in 
active military service and while he was in the Reserves and 
with his alleged injury in July 1980.  

Recognizing the absence of medical records documenting 
treatment during service, the Board is persuaded that 
significant probative weight must be given to the physicians' 
opinions, in light of the type of activities in which the 
veteran was engaged during his military service.  The 
evidence, both pro and con, is in equipoise and, under these 
circumstances, the benefit of the doubt is resolved in favor 
of the veteran. 

ORDER

Entitlement to service connection for a left knee disorder is 
granted.


REMAND

Service medical records show that the veteran's hay 
fever/allergies predated service.  Records show that the 
veteran was treated for hay fever in June 1974 and was 
referred to the Allergy Clinic where inhalant allergens 
revealed significantly positive tests to trees, grasses, 
weeds, house dust, cats, dogs, and feathers.  The March 1979 
separation examination noted a long history of allergic 
rhinitis, currently taking allergy injections which have 
helped immensely.  Medical evidence has not commented on 
whether the disorder increased in service beyond a natural 
progression of the condition.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

    A.  List all allergies and diagnoses 
related to the veteran's allergies.

    B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion as to whether the 
disorder is the result of a disease or 
injury the veteran had in service.

    C.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion as to the time of onset 
of the disorder.

    D.  If the onset of any of the 
veteran's allergies or allergy related 
disorders occurred before his active 
service, state medical opinions in 
response to each of the following 
questions:

      (1).  Was there an increase in 
disability during the veteran's active 
service?

      (2).  If there was an increase in 
disability during service, was the 
increase beyond the natural progression 
of the disorder?

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


